Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Francos on 04/27/2022.
The application has been amended as follows: 
Allowable Subject Matter
Claims 1-10 and 12-24 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: While Wright teaches performing the extrapolation (it is noted that Wright uses both "interpolation" and "extrapolation" to describe increasing the sample density, where "interpolation" is used to describe adding synthetic samples between scanlines and “extrapolation” is used to describe adding additional samples only at the edges of the scans, and, while Wright describes some of the techniques in more detail with respect to interpolation, it is clearly indicated that the descriptions are also intended to be applicable to extrapolation; where extrapolation inherently has an extrapolation factor, and where Wright gives an example of a 4:1 extrapolation in column 13, lines 19-24) and teaches applying the extrapolation for each of a plurality of different axial depth segments (column 26, line 65 – column 27, line 20; where the index k represents each axial depth/range), Wright does not disclose for each segment of the segmented beam-sum data:...after the extrapolating, adjusting at least one of the axial depth of the segment; and the extrapolation factor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793